Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 01/04/2022. This Action is made FINAL.
Claim(s) 17 was canceled.
Claim(s) 1-16 and 18-27 are pending for examination.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 27 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment. However, in order to clarify Examiner’s position, examiner would like to address applicant’s arguments.
First regarding applicant’s argument: 

“Claims 1-9, 11-23, and 25-27 have been rejected under 35 U.S.C. § 103 as allegedly obvious from Ishihara et al. (U.S. Publication No. 2018/0222490, hereinafter, "Ishihara") in view of non-patent literature "Mazda6 Owner's Manual" (hereinafter, "Mazda6"). Claims 10 and 24 have been rejected under 35 U.S.C. § 103 as allegedly obvious from Ishihara in view of Mazda6 and further in view of Kadoya et al. (U.S. Patent No. 10,691,122, hereinafter, "Kadoya"). Applicant traverses the rejections because the cited art, analyzed individually or in combination, fails to teach or suggest all the features recited in combination in the rejected claims. For example, the cited art fails to teach or suggest the claimed invention directed to initiating, in response to a triggering signal, a change in operating mode of a screen from a first operating mode to a second operating mode, wherein during the first operating mode at least a portion of the screen is controllable using a touch control function, wherein during the second operating mode at least a portion of the screen is controllable using a gesture control function, wherein controlling using the gesture control function includes detecting, by a gesture control device, a gesture of a user of the transportation vehicle and altering graphical content displayed on at least a portion of the screen based on the detected gesture, and wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode, as recited in the amended independent claims.”

The recited claim limitation in applicant’s argument includes new amendments that necessitated new grounds of rejection and a different reference has been introduced to teach the elements not taught by the previously cited references.

Second regarding applicant’s argument: 

“The Office Action recognized at page 3 that Ishihara fails to disclose at least features of the independent claims directed to "the second operating mode at least partially provides a gesture control function, controllable by a gesture control device." Indeed, Ishihara merely discloses a screen having an input system, such as "a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone." (Ishihara, paragraph [0116].)” 




Third regarding applicant’s argument:

“Further, Ishihara fails to teach or suggest changing input system of a screen of Ishihara between different operating modes of that screen.”

Examiner would like to note that applicant has not claimed changing input system of a screen between different operating modes of that screen but rather has claimed that specific input methods can be used control a screen in the different modes. For example, the claims do not limit that both touch control and gesture control could be available in both modes.

Fourth regarding applicant’s argument:

“Further, Ishihara fails to teach or suggest changing input system of a screen of Ishihara between different operating modes of that screen. Mazda6 merely discloses using a joystick-like device ("a commander knob" or "a commander switch") to control the display when a user is driving the vehicle. (See, e.g., Mazda6, pgs. 5-67.) Mazda6 merely provides displaying additional safety information not displayed when the vehicle is stationary.”

Mazda did not simply disclose using a joystick like device. It taught switching control methods of the display from use of touch input and a commander knob to use of a commander knob and no touch 



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 3, 6, 11, 12, 20, 25, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the at least one display device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the at least one display device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the at least one operator alerting signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the operator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the operator alerting signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least one operator alerting signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the operator alerting signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the operator alerting signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 20180222490 A1; hereinafter known as Ishihara) in view of Wieczork et al. (US 20200171950 A1; hereinafter known as Wieczorek) and Davis et al. (US 20160246478 A1; hereinafter known as Davis).

Ishihara was cited in a previous office action.

Regarding Claim 1, Ishihara teaches:

A system for a transportation vehicle, the system comprising:
 
{Ishihara 

Abstract; Where the disclosed system of Ishihara is a display system for a vehicle.
}

a display device, including a screen, wherein the display device is configured to operate in one of at least two operating modes including a first operating mode and a second operating mode, wherein during the first operating mode at least a portion of the screen is controllable using a touch control function, 

{Ishihara 

Fig. 2, Fig. 3, Fig. 7; Where multiple operating modes are being shown. The first operating mode consists of the passenger sitting forward in a conventional position and the second in nonconventional positions. And viewing different screens in the different positions




Where a touch control is provided for controlling the screens Para [0116]; “The vehicle 100 can include an input system 130. An “input system” includes any device, component, system, element or arrangement or groups thereof that enable information/data to be entered into a machine. The input system 130 can receive an input from a vehicle passenger (e.g. a driver or a passenger). Any suitable input system 130 can be used, including, for example, a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone and/or combinations thereof.”
}

wherein the display device is configured to: receive a triggering signal in response to at least one trigger event provided directly or indirectly by the transportation vehicle, 

{Ishihara 

Para [0018]; Where a switch in seat position of the vehicle, which can be considered a triggering event, causes the display/s to change operation thus the signal is being received
}

initiate, in response to the triggering signal, a change in an operating mode of the display device from the first operating mode to the second operating mode, and

{Ishihara 

Para [0018]; Where the a switch in seat position, which can be considered a triggering event, is recognized by the system and content that is to be displayed to the passenger is directed to the roof screen (e.g. a second mode) 


transmit to the user at least one alerting signal indicating the change in the operating mode, 

{Ishihara 

Where the moving back into a conventional seating position in itself is an alerting signal as the passenger feeling the motion of the seat is a signal the passenger would interpret as a change in the state of the vehicle. Also displaying an alert to a display that is different from the display of the another mode can be considered alerting signal that since it is displayed on a different display indicates a change in operating mode.


Para [0018] “Furthermore, multiple displays or other user interface elements may be strategically situated throughout the passenger compartment to align with the various possible positions of the seat and/or viewing orientations of the passengers. Consequently, the indication system adaptively selects devices according to a position of the passenger and provides notices to the selected devices. In this way, the notices are adaptively communicated to the passengers regardless of their viewing orientation.”

By receiving notices (e.g. alerts) on a different screen due to the change in seat position, the change in mode is being indicated to the passenger.
}

Ishihara does not teach 
1) wherein during the second operating mode at least a portion of the screen is controllable using a gesture control function, and wherein controlling using the gesture control function includes detecting, by a gesture control device, a gesture of a user of the transportation vehicle and altering graphical content displayed on at least a portion of the screen based on the detected gesture
2) wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode.

However, the Wieczorek teaches wherein during the second operating mode at least a portion of the screen is controllable using a gesture control function, and wherein controlling using the gesture control function includes detecting, by a gesture control device, a gesture of a user of the transportation vehicle and altering graphical content displayed on at least a portion of the screen based on the detected gesture, wherein the display device is configured to

{ Wieczorek

Para [0025] “camera 28 pointing inward, with which contact-free inputs by the driver 20 can be recorded, for example.”

Where the inward pointing camera can be considered the gesture control device

Para [0031] “FIG. 3B illustrates how through eye movements or hand movements of the driver 20, different display modes can be selected on the projection surface, in this case, the headliner 30. FIGS. 3C and 3D illustrate how the display of an additional display area can be transferred onto the display in the headliner 30 by gesture control. This can be achieved through simple virtual “movement” of the display by means of a corresponding gesture.”

Where there is more than 1 display mode, and atleast one can use gesture control

Depending on the type of contact-free input by the driver 20, in a further step S26, the display is then changed to an entertainment system, in step 28 a background image, such as a starry sky, is shown or in step S30 the display of an additional screen is moved onto the headliner 30. Naturally, in additional method steps, which are not shown in detail, further display modes can be selected, as has already been described above.”

Gestures can be used to change content of the screen
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the teachings of Wieczorek to have the second mode have the screen be controllable using gesture control function because gesture control can allow for greater comfort (Wieczorek para [0012] “Here it is preferred when the contact-free control signal includes a gesture and/or a direction of view and/or a head position and/or a body position of the driver. The selection of the desired display and desired display signal can thus be made in a particularly simple manner and with a high degree of comfort for the driver. Gestures here mean not only gestures of the extremities and hands of the driver but can also include facial expressions.”). For example using a gesture means the driver might not have to reach/stretch to touch a control mechanism.

Ishihara in view of Wieczorek does not teach wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode.

wherein at least one of a first plurality of movable tiles displayed during the second operating mode is different from each of a second plurality of movable tiles displayed during the first operating mode.

{ Davis

Abstract “The panel displaying method includes: determining an environment of the electronic device; automatically choosing an operation mode based on the environment of the electronic device. The operation mode is displayed in a widget area of a first panel and includes at least one widget icon. A portion of the first icons is chosen and updated as the widget icon based on numbers of clicks of the first icons in the chosen operation mode.”

Para [0024] “The widget area 209 in the first panel 200 may display a plurality of widget icons included in the icons. Here, the widget icons specifically refer to icons displayed in the widget area.”

The widget area is 209 in fig. 2 were the widgets themselves seem to be the circles within the widget area. These widgets can be considered tiles and are arranged differently based on mode. The widgets are movable in different modes as discussed below

Para [0050] “In addition, even if the processor 105 does not detect the panel switch signal, the user may still manually adjust the widget icons by using the input module 103. More specifically, the user may further generate a choose input signal, a move-in input signal, or a remove input signal by using the input module 103, so as to choose, add, or remove the widget icon in the widget area 209. In an embodiment of the invention, after the operation mode is chosen, the user may drag one (referred to as third icon in the following) of the first icons from the application pool or a position in the main screen other than the widget area to a specific position in the widget area 209, or adjust the position of the widget icon originally in the widget area 209, by using the input module 103.”
}




Regarding Claim 2, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Davis further teaches wherein the at least one display device displays at least identical information content for the user in the first and second operating modes.

{Davis 

Para [0024] “Referring to FIG. 2, in an embodiment of the invention, the display module 101 may display a panel after the electronic device 100 is unlocked or turned on. The user may click on or touch any position on the panel by using the input module 103 to open a corresponding application or edit a widget. In this embodiment, the display module 101 and the input module 103 are integrated in the touch screen of the electronic device 100, for example. In an embodiment of the invention, the electronic device 100 may include a plurality of panels. A first panel 200 is a main panel of the electronic device 100 and may include a weather area 210, a time area 203, a date area 205, a search bar 207, a widget area 209, and a fixed tool bar 211. In an embodiment of the invention, the user may switch between different panels by using a slide gesture or clicking on icons representing different panels in the panel displayed by the display module 101. In another embodiment of the invention, the first panel 200 may also include the fixed tool bar 211. The fixed tool bar 211 includes a plurality of icons corresponding to applications or application folders set in default in the systems or by the user and an application pool open icon 211a. In addition, the position and contents of the fixed tool bar 211 may remain the same across the panels”



Regarding Claim 3, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Wieczorek further teaches wherein the at least one display device in the second operating mode provides for the user at least one further item of information.

{Wieczorek

Para [0028-0029] “In addition to the signal from the front image camera 26, further information can also be shown on the headliner 30, such as the image of a headup display or also signals from additional cameras, such as a rear view camera. If the driver 20 does not wish to have this display, it is possible for them to change the display mode and the signal shown on the headliner 30 via contact-free inputs, which can for example be recorded by the camera 28. For example, as an alternative to the signal from the front image camera 26, a signal from an entertainment system, a signal from a telecommunications system, such as email or SMS, or an operating interface for a telephone system or similar can be shown. If the driver does not wish to receive distracting displays or displays showing unnecessary information on the headliner 30, a background image or a background video, such as the image of a starry sky, can be shown. It is further possible for the driver 20 to move the display of an additional display apparatus, such as a monitor in the dashboard 24, onto the headliner 30.”

Where a number of further information can be provided in the second display mode such as telecommunications information, information from a front camera, background video information, etc.
}

Regarding Claim 4, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Ishihara further teaches wherein at least one characteristic feature of the at least one trigger event causes at least one characteristic feature of the at least one operator alerting signal.



Para [0037]; “As an additional matter, while not explicitly illustrated the rear portion 400, the side panels 315, the roof 310 and other suitable locations with the passenger compartment 250, in one embodiment, include embedded lighting as the display devices 170. That is, the passenger compartment is equipped with LED, incandescent or other suitable lighting that is controllable by the indication system 165 to communicate notices to the passenger 210. In one embodiment, the embedded lighting of the passenger compartment 250 is divided into logical sections (i.e., left/right, forward/rear, roof/floor) so that different sections and combinations of sections can be independently illuminated to convey different notices. For example, a right side of the passenger compartment may be illuminated with a flashing light when turning right. As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode. In general, the intensity, color, duration of illumination, particular illuminated sections, and other characteristics of the embedded lighting can be selectively varied according to particular attributes of a notice that is to be communicated. In this way, the indication system 165 can convey a myriad of different notices using the embedded lighting of the passenger compartment 250.”
Where illumination, an operating alerting signal, has its characteristics changed based on a notice’s, e.g. an triggering signals, characteristics 
}

Regarding Claim 5, Ishihara in view of Wieczorek and Davis teaches The system of claim 4. Ishihara further teaches 

{Ishihara

Para [0037]; “Para [0037]; “As an additional matter, while not explicitly illustrated the rear portion 400, the side panels 315, the roof 310 and other suitable locations with the passenger compartment 250, in one embodiment, include embedded lighting as the display devices 170. That is, the passenger compartment is equipped with LED, incandescent or other suitable lighting that is controllable by the indication system 165 to communicate notices to the passenger 210. In one embodiment, the embedded lighting of the passenger compartment 250 is divided into logical sections (i.e., left/right, forward/rear, roof/floor) so that different sections and combinations of sections can be independently illuminated to convey different notices. For example, a right side of the passenger compartment may be illuminated with a flashing light when turning right. As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode. In general, the intensity, color, duration of illumination, particular illuminated sections, and other characteristics of the embedded lighting can be selectively varied according to particular attributes of a notice that is to be communicated. In this way, the indication system 165 can convey a myriad of different notices using the embedded lighting of the passenger compartment 250.”

Where the duration of illumination, e.g. duration of operator alerting signal is based on the duration of the triggering signal because the duration of illumination characteristic is varied based on the attribute of a notice, e.g. duration of trigger signal.
}

Regarding Claim 6, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Ishihara further teaches wherein the at least one operator alerting signal is provided synchronously with the at least one trigger event.

{Ishihara

Para [0037]; “the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode.”

Where the illumination (the alerting signal) is provided with the handover back to manual mode (triggering signal). The alert is coinciding with the trigger and thus the alert can be said to be provided synchronously
}

Regarding Claim 7, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Ishihara further teaches wherein the trigger event is in direct and/or indirect connection with a change of a driving mode of the transportation vehicle.

{Ishihara

Para [0053] “In one arrangement, the seat 220 may be moved to unconventional operating positions when the vehicle 100 is in an autonomous mode and not when in a manual or semi-autonomous mode.”

Para [0094] “In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.”

Where the seat movement as discussed in claim 1 can be considered a triggering event and is in connection with the autonomous drive mode. As the vehicle can be switched from a manual mode to an autonomous mode, the triggering event is in connection with a change in drive mode.
}

Regarding Claim 8, Ishihara in view of Wieczorek and Davis teaches The system of claim 7. Ishihara further teaches wherein the change of the driving mode of the transportation vehicle is a change from a manual driving mode to a partially or fully automatic driving mode.

{Ishihara

Para [0094] “In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.”


 
} 

Regarding Claim 9, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Ishihara further teaches wherein the trigger event comprises an adjustment of a seat device by the user and/or an adjustment of at least one seat device by the transportation vehicle.

{Ishihara

Para [0018]; Where the a switch in seat position, which can be considered a triggering event, is recognized by the system and content that is to be displayed to the passenger is directed to the roof screen (e.g. a second mode) 

}



Regarding Claim 11, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Ishihara further teaches wherein the operator alerting signal is optical and/or acoustic.

{Ishihara
Para [0018]; “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position.”

 “As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode.”
}

Regarding Claim 12, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. further teaches wherein the operator alerting signal is indicated optically as at least one semitransparent symbol on the screen of the display device and/or as an at least partial change of a mode of representing the image screen contents on the screen of the display device.

{Davis

Abstract “The panel displaying method includes: determining an environment of the electronic device; automatically choosing an operation mode based on the environment of the electronic device. The operation mode is displayed in a widget area of a first panel and includes at least one widget icon. A portion of the first icons is chosen and updated as the widget icon based on numbers of clicks of the first icons in the chosen operation mode.”

Para [0025] “In addition, the electronic device 100 may offer a plurality of operation modes for choice. For example, the electronic device 100 may, in default, provide a work mode, a home mode, and an out mode for choice, and the user may, based on his/her habits of using the electronic device 100 or the location where he/she uses the electronic device 100, add or delete different operation modes to meet the needs. In an embodiment of the invention, the display module 101 displays, for example, the first panel 200, and the respective operation modes may include, for example, mode names and a plurality of widget icons and are displayed in the widget area 209. If the display module 101 displays the first panel 200, and the electronic device 100 chooses the work mode, the processor 105 may choose and update a portion of the first icons and display the portion of the first icons as the widget icons based on, for example, the numbers of clicks of objects corresponding to the first icons when the electronic device 100 is in the work mode. In other words, the widget area 209 of the first panel 200 may display the widget icons corresponding to the operation mode chosen by the electronic device 100, and is adjustable based on functions corresponding to the first icons commonly clicked or used by the user.”

Changing the way content is displayed based on operational mode, reads on changing the mode of representing the image screen contents on the screen of the display device. The changing the displayed contents of Davis can be considered an alert that the operation mode has been changed.
}

Regarding Claim 13, Ishihara in view of Wieczorek and Davis teaches The system of claim 1. Ishihara further teaches wherein the triggering signal triggers at least for a time a change of a display mode of the screen.

{Ishihara

Para [0018]; “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position.”

Where changing the screen used to display is a change in display mode and it is being done at least for a time as for content to display time has to pass.
}

Regarding claim 14, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 15, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
Regarding claim 16, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.
Regarding claim 18, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.
Regarding claim 19, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.
Regarding claim 20, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 21, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.
Regarding claim 22, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
Regarding claim 23, it recites a method having limitations similar to those of claim 9 and therefore is rejected on the same basis.
Regarding claim 25, it recites a method having limitations similar to those of claim 11 and therefore is rejected on the same basis.
Regarding claim 26, it recites a method having limitations similar to those of claim 12 and therefore is rejected on the same basis.
Regarding claim 27, it recites a method having limitations similar to those of claim 13 and therefore is rejected on the same basis.

Claim(s) 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 20180222490 A1; hereinafter known as Ishihara) in view of Wieczork et al. (US 20200171950 A1; hereinafter known as Wieczorek), Davis et al. (US 20160246478 A1; hereinafter known as Davis), and Kadoya et al. (US 10691122 B2; hereinafter known as Kadoya).

Kadoya was cited in a previous office action.

Regarding Claim 10, Ishihara in view of Wieczorek and Davis teaches The system of claim 9. Ishihara further teaches wherein the adjustment is implemented 

{Ishihara

Para [0018]; where reclining the seat moves the headrest of the seat away from the front display as shown in Fig. 6 
}


Ishihara does not teach adjustment is implemented along a horizontal plane in the longitudinal axis of the transportation vehicle

However Kadoya teaches wherein the adjustment is implemented along a horizontal plane in the longitudinal axis of the transportation vehicle from a position near the screen to a position away from the screen.

{Kadoya
“The seat state sensor 4 detects a position Y in a front-rear direction of the seat surface of the driver's seat illustrated in FIG. 3 and an angle θ (a reclining angle θ) of the backrest of the driver's seat. Further, the position Y in the front-rear direction becomes larger as the seat surface becomes the rear position, and the angle θ becomes larger as the backrest tilts backward.”

Fig. 4; where the seat is adjust both horizontally as well as through recline. 

Column 6; “Next, it is checked whether or not the seat state is positioned in a relaxation state (step 514). Here, in step 514, it is determined whether the position Y in the front-rear direction of the seat surface of the driver's seat detected by the seat state sensor 4 is larger than a predetermined threshold value Thy, or the angle θ of the backrest of the driver's seat is larger than a predetermined threshold value Thy, it is determined that the seat state is in the relaxation state. Incidentally, as the threshold value Thy, if the position Y in the front-rear direction of the seat surface further increases, a size that is unsuitable for driving of the automobile is set. As the threshold value Thy, if the angle θ of the backrest of the driver's seat further increases, a size that is not suitable for driving the vehicle is set. That is, as the threshold value Thy and the threshold value Thy, when the position Y in the front-rear direction of the seat surface or the backrest angle θ of the driver's seat further increases, a value capable of estimating that the user of the driver's seat is in a relaxed posture is set.” 

Where the trigger event “unsuitable for driving” is detected based on the position of the seat being far enough back along the longitudinal axis.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara in view of Wieczorek and Davis to incorporate the teachings of Kadoya to have the trigger event be caused by horizontal seat movement back because having the seat very far back makes it difficult to reach the controls requiring a trigger event to cause a change in mode.

Regarding claim 24, it recites a method having limitations similar to those of claim 10 and therefore is rejected on the same basis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668